DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/12/22, 1/14/22 and 4/15/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tongue and groove connection on the longitudinal sides as recited by claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “the locking members” lacking antecedent basis. It is unclear what structure is being referenced.
Regarding claim 17, the phrase "especially" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Boucke et al., CA 3,060,635 in view of Braun, US 2011/0016822.
Regarding claim 1:
Boucke discloses a panel element (1) for a covering, the panel element comprising:  
a covering formed by a plurality of panel elements of the same kind which are connected to one another (refer to Fig. 3), 
a basic body formed in the panel element having a total thickness, 

wherein the end faces are designed for latching from above with end faces of adjacent panel elements, 
a bottom leg projecting (9) from the basic body is provided on one end face and a top leg (5) projecting from the basic body is provided on the opposite end face, the bottom leg having a leg thickness, 
wherein a projection for horizontal locking is provided on one leg and a matching opening for horizontal locking is provided on the opposite leg,Attorney Docket No. 16655-10 (219P 0563) 
a notch (17) is in the protruding bottom leg and/or the basic body, 
Boucke does not expressly disclose wherein one longitudinal side has groove-like contouring and the other longitudinal side has tongue-like contouring corresponding thereto.
Braun discloses a panel wherein end faces are designed for latching and wherein one longitudinal side has groove-like contouring and the other longitudinal side has tongue-like contouring corresponding thereto (refer to Fig. 9 and Fig. 2).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide a tongue and groove connection as suggested by Braun to the longitudinal sides of Boucke in order to provide connections between the panels on all four sides.

However Boucke does not expressly disclose the specific ratios of either.
It would have been an obvious matter of design choice to provide the range of ratios, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  There would be no unexpected or unpredictable result obtained from providing the specified range. There is no evidence that the claimed dimensions not specifically taught by Boucke provide a criticality that would be unachievable and unexpected with a reasonable amount of experimentation. A person of ordinary skill would be inclined to provide specific sizes in order to provide optimal attachability and detachability between panels.
Regarding claims 2-6:
Boucke discloses wherein the notch has a direction component perpendicular to the lower surface of the panel element and has a vertical end point and wherein the notch has a direction component parallel to the lower surface of the panel element and has a horizontal end point, wherein the bottom leg projects from the basic body.
Boucke does not disclose the exact sizes and size ratios of the panel and the notch.
It would have been an obvious matter of design choice to provide the range of sizes and ratios, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  There would be no unexpected or unpredictable result obtained from providing the specified range. There is no evidence that the claimed dimensions not specifically taught by Boucke provide a criticality that would be unachievable and unexpected with a reasonable amount of experimentation. A person of ordinary skill would be inclined to provide specific sizes and ratios in order to provide optimal flexibility of the panels and attachability and detachability between panels.
Regarding claim 7:
Boucke discloses wherein the notch is bounded by two walls (refer to Fig. 1) wherein each is linear.
Regarding claim 8:
Boucke discloses wherein the notch has an angle of around 45 degrees which falls between 5 and 165 degrees.
Regarding claim 9:
Boucke discloses wherein the notch has a direction component parallel to the lower surface of the panel element which is opposite to the protruding leg.
Regarding claim 10:
Boucke discloses wherein the notch starts at the location where the bottom leg protrudes.
Regarding claim 11:
Boucke discloses wherein the notch has a width that is smaller than or equal to 3mm (pg. 2, ll. 24).
Regarding claims 12-13:
Boucke does not disclose locking along the end faces.
Braun discloses wherein the end faces have locking members for locking the panel elements in a direction perpendicular to the lower surface, wherein the locking members comprise a tongue projecting beyond the end face and a corresponding groove. 
At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide the tongue groove locking on the faces as suggested by Braun on the faces of Boucke in order to provide vertical locking when the panels are assembled, preventing unintentional displacement.
Regarding claim 14:
Boucke discloses wherein the panel element in the installed state have vertical contact only in the area of the bottom leg and the top leg.
Regarding claim 15:
Boucke discloses wherein the projection for horizontal locking and the opening for horizontal locking are separated by a gap (at 9) when the panel elements are installed along the end faces.
Regarding claim 16:
Boucke discloses wherein the upper surface is provided with a décor layer (pg. 10, ll. 20).
Regarding claims 17 and 18:
Boucke discloses wherein the basic body is made of PVC (pg. 10, ll. 30).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633